Title: To Thomas Jefferson from Tench Coxe, 1 October 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 1 Oct. 1807
                            
                        
                        Being this day informed that the death of the late worthy Collector of this Port has taken place, I do
                            myself the honor most respectfully to submit myself to your consideration as a candidate for that situation. As the Office
                            has a direct relation to that pursuit in life to which I was regularly bred, and in which I have been habituated by
                            practice, I respectfully trust that this step will not be deemed improper. During the years 1790, 91 & much of 1792, the
                            Customs were under my immediate superintendence in the Treasury Department. It has been, for my own interest and that of
                            my family, too great a part of the study of my life to combine the practice with the theory of Commerce, a circumstance
                            that perhaps has been or may be of use to my Country. From the year 1784 till my call to the treasury Department in 1790,
                            I received from my fellow Citizens in trade here, the appointment of a member of the permanent Committee or Board of
                            Merchants, consisting of Messrs. Morris, Nesbitt, Pettit, Clymer, Fitzsimons and six or seven others. Suffer me to
                            believe, Sir, that you will remember with pleasure, the cheerfulness with which I have ever labored at the call of
                            circumstances or of the gentlemen of our national Government, in our commercial politics both exterior and interior. It is
                            now twenty one years since I was honored, on the nomination and vote of Dr. Franklin, with the delegation to the first
                            convention, for commercial objects at Annapolis; and in 1788, I was elected the sole commercial representative in this
                            State in the old congress, in lieu of two gentlemen whose times had expired. I beg you to believe, Sir, that it is not
                            from any vain motive, that I take the liberty to recall these facts to your memory or to state them to you. I am
                            influenced by a sincere wish that you may stand justified by such a known course of antecedent acts of my brother
                            merchants, & of the Legislative & Executive of my native State, in case your goodness should incline to confer this
                            Office, so interesting to the promotion of Commerce, upon me. The assistant Secretaryship of the Treasury came to me by
                            the appointment or consent of men who may be supposed now less favorable to me in matters of mere politics, and the Office
                            of the Commissioner of the Revenue was confer’d by General Washington, without any opposition in the Senate, so far as I
                            have been informed. If however it be thought proper or necessary to support myself with recommendations at this time, I
                            believe I can obtain the most respectable, (and as the demise of Genl. M. has been long expected,) I am able to say that I
                            could add to the list, very considerable names, even from the number of those who in politics are separated from me by the
                            unfortunate divisions of party sentiments. Many of those who have chosen me for a series of years as their standing
                            representative in our Port Committee or Philadelphia Board of Trade, as I am assured will consider my appointment as
                            beneficial to the commercial interest, without respect to party considerations. The easy, convenient and effectual
                            collection of the port revenues and a constant course of attentions and suggestions favorable to the interests of the
                            United States and to the commercial Citizens are most reasonably expected from persons accustomed to practical Trade &
                            commercial Office. I beg permission respectfully to submit the remark that as there are many sound objections here, to
                            those expensive Boards of Trade which are established in other Countries, the employment of a proportion of theoretical
                            and practical Merchants in our commercial Offices, may be found worthy of your consideration. 
                  Hoping for your indulgence
                            to the freedom of these observations, I have the honor to subscribe myself With perfect respect, Sir, Your most obedient
                            & most humble Servant
                    